Citation Nr: 1716700	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  14-10 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 17, 2017.

2.  Entitlement to a disability rating in excess of 70 percent for PTSD from January 17, 2017, forward.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

An August 2012 rating decision, in pertinent part, granted entitlement to service connection for PTSD, rated as 30 percent disabling.  A November 2012 rating decision increased the initial rating for PTSD to 50 percent.  In a March 2014 Statement of the Case (SOC), a Decision Review Officer (DRO) denied entitlement to a rating in excess of 50 percent for PTSD.  A November 2014 rating decision also denied entitlement to a rating in excess of 50 percent for PTSD.  Finally, a March 2017 rating decision granted an increased 70 percent rating for PTSD, effective January 17, 2017.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board acknowledges that the claim has been readjudicated by the RO since the issuance of the March 2014 statement of the case (SOC), but a supplemental statement of the case (SSOC) has not been issued.  See 38 C.F.R. § 19.31.  However, additional evidence received since the March 2014 SOC was, in fact, considered by the RO in a March 2017 rating decision that addressed the issue of the appropriate rating for the service-connected PTSD.  While the readjudication of the claim was conducted in a rating decision rather than a SSOC, the additional evidence was clearly considered by the RO in the first instance.  The Veteran is not prejudiced because he was notified of the RO's consideration of the evidence and readjudication of his claim in a rating decision rather than a SSOC.  Reasons and bases were provided in the rating decision, and the pertinent regulations were adequately provided in the March 2014 SOC.  A remand of the claim for an increased rating for PTSD solely to transpose the information from the March 2017 rating decision into the format of a SSOC would only delay a decision of this claim and would serve no useful purpose.  See Soyini v. Principi, 1 Vet. App. 5440, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  Accordingly, the Board will proceed with the adjudication of this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to January 17, 2017, the Veteran's PTSD more closely approximates occupational and social impairment with reduced reliability and productivity.

2.  From January 17, 2017, forward, the Veteran's PTSD more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 50 percent for PTSD have not been met prior to January 17, 2017.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.1, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a schedular rating in excess of 70 percent for PTSD have not been met from January 17, 2017 forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.1, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letter on June 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, this appeal arises from disagreement with the initial evaluation of the Veteran's PTSD following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required for initial rating claims.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson; 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed with regard to the increased rating issue as it is a disagreement with the initial rating following the establishment of service connection.

With regard to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and lay statements and argument in support of his claim have been associated with the claims file.  See 38 C.F.R.          § 3.159(c).  He has not identified any additional records or evidence he wished to submit or have VA obtain.  Moreover, VA Compensation and Pension examinations were provided to determine the etiology and ongoing severity of his PTSD, including specifically in August 2012, August 2014, and February 2017.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for deciding the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016).  Accordingly, the Board finds that the examination reports of record are adequate for decision purposes, a remand for reexamination or further medical comment is unwarranted, and no prejudice exists.  See Shinseki v. Sanders, 556 U.S. 396, 407 (2009) (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claims, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II.  Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2016); see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the Board has focused on the evidence generated during the appeal period.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco, 7 Vet. App. at 58; see also 38 C.F.R. § 3.400(o)(2) (2016).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the Veteran's service-connected psychiatric disorder is evaluated as 50 percent disabling prior to January 17, 2017, and 70 percent disabling from January 17, 2017 forward, according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  Under the General Rating Formula, as pertinent to the present appeal, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  38 C.F.R. §§ 4.125, 4.126.  The Federal Circuit clarified that the General Rating Formula for Mental Disorders requires (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; and (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio, 713 F.3d at 117 (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R.         § 4.126.

A.  Rating prior to January 17, 2017

Evaluating all the evidence of record, the Board finds that, for the period prior to January 17, 2017, the frequency, severity, and duration of the Veteran's reported PTSD symptomatology more closely approximates occupational and social impairment with reduced reliability and productivity.

At an August 2012 VA examination, the Veteran reported experiencing intrusive thoughts and flashbacks, anxiety, difficulty in crowds, and anger issues.  He denied experiencing panic attacks and hypervigilance.  The examiner noted the Veteran was well groomed and had coherent thought processes.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  The examiner opined that he had occupational and social impairment with reduced reliability and productivity.

At a December 2012 individual therapy session, the Veteran complained of increased trouble with his temper.  He was noted as being appropriately dressed and on time for his appointment.  The Veteran was assigned a GAF score of 50.

In a June 2013 mental health note, the Veteran was observed as being alert and attentive, appropriately groomed, having normal thought processes, and good insight and judgment.  The Veteran was assigned a GAF score of 54.

At an August 2013 mental health clinic note, the Veteran stated he continued to have difficulties with his attention and concentration.  He also stated he experienced hypervigilance, avoidance, and occasional intrusive thoughts.  The examiner assigned a GAF of 65.

At an April 2014 mental health medication management appointment, the Veteran reported sleep disturbances and continued nightmares.  The examiner assigned a GAF of 58-60.

In August 2014, the Veteran was afforded a VA examination.  On examination, the Veteran's PTSD symptomatology included anxiety, panic attacks occurring weekly or less, sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships.  The examiner opined that the Veteran's PTSD was indicative of occupational and social impairment with reduced reliability and productivity. 

The preponderance of the evidence shows that the criteria for a rating in excess of 50 percent were not satisfied or more nearly approximated prior to January 17, 2017.  His symptoms (i.e., anxiety, intrusive thoughts, difficulty concentrating and establishing effective relationships, disturbances of motivation and mood, and hypervigilance) are captured by the criteria for a 50 percent rating, which include symptoms such as anxiety, suspiciousness, chronic sleep impairment, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, and disturbances of motivation and mood.  The Board has considered all the medical and lay evidence of record and finds the currently assigned rating for this period of time reflects the social and occupational impairment caused by the service-connected PTSD.

In sum, the preponderance of the evidence shows that the Veteran's PTSD did not meet or more nearly approximate the criteria for a rating greater than 50 percent prior to January 17, 2017, for the reasons explained above.  Accordingly, a higher 70 percent rating is not warranted at any point prior to January 17, 2017.  See 38 C.F.R. § 4.130.

B.  Rating from January 17, 2017 forward

Evaluating all the evidence of record, the Board finds that, for the period of January 17, 2017 forward, the frequency, severity, and duration of the Veteran's reported PTSD symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas.

At a February 2017 VA examination, the Veteran was found to experience anxiety, intrusive thoughts, nightmares, panic attacks more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships, and mild memory loss.  The examiner opined that the effect of the Veteran's PTSD on his ability to function in an occupational environment is moderate to severe.  The examiner further opined that the Veteran's PTSD was indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

Given the marked increase in the Veteran's PTSD symptomatology at the February 2017 VA examination, as explained above, the Veteran's PTSD more nearly met and approximated the criteria for a 70 percent rating from January 17, 2017 forward.  The Board finds that this examination is the first time that the preponderance of the evidence indicated this higher level of social and occupational impairment.

The Board notes that at no time during the pendency of this claim have the criteria for a 100 percent rating for PTSD been satisfied or approximated.  See 38 C.F.R.    § 4.130, DC 9411.  As the Federal Circuit held in Vazquez-Claudio, a claimant may only qualify for a given disability rating under the General Rating Formula by demonstrating the particular symptoms corresponding to that rating, or others of similar severity, frequency, and duration.  713 F.3d at 117.  The Federal Circuit made clear in this regard that in order to show that a symptom is equivalent in severity, frequency, and duration to a symptom listed in the General Rating Formula for a given rating, it is not sufficient that the symptom produce the level of occupational and social impairment associated with that rating.  See id. at 116-17.  Otherwise, a claimant "whose symptoms correspond[ed] exactly to a 30 percent rating" could be granted a 70-percent rating if it were shown that they affected most areas.  Id.  The Federal Circuit rejected this interpretation, holding that there must be an initial finding that the Veteran has one or more symptoms of similar severity, frequency, and duration to the symptoms specifically listed in the General Rating Formula for a given rating, and then, if that is established, an assessment of whether one or more of such symptoms produces the level of occupational and social impairment contemplated by that rating.  See id. at 117-118.  

Here, the Veteran has not manifested the symptoms listed in the criteria for a 100 percent rating, and the symptoms he does have are not equivalent in severity, frequency, and duration so as to preclude social and occupational functioning.  See id.; see also 38 C.F.R. § 4.130, DC 9411 (listing symptoms for the maximum 100 percent rating including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name).  Not only is there an absence of any of the symptoms associated with a 100 percent rating, but the clinical findings consistently show that the Veteran's thought processes and communication were normal, that he did not have persistent delusions or hallucinations, that he has been able to maintain good personal hygiene, is oriented, and that his memory is no more than moderately diminished.  See 38 C.F.R. § 4.130, DC 9411.  

Alternatively, the evidence reflects that the Veteran's PTSD has not caused either total occupational or total social impairment, as he has maintained some social relationships, including with several members of his family, including his wife and children, and he has been noted to be generally self-sufficient, independently functioning, cooperative, and exhibiting normal communication by VA examiners and health care providers.  See 38 C.F.R. § 4.130.  Accordingly, the criteria for a 100 percent rating have not been satisfied or approximated during the pendency of this claim.  See id. 




III.  Extraschedular Consideration

A comparison of the Veteran's PTSD symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b); see also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's psychiatric disorder, and the evidence shows that the Veteran's symptoms, including anxiety; depression; avoidance behaviors; hypervigilance; exaggerated startle response; decreased concentration; memory impairment; and diminished social functioning, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9411.  Moreover, as discussed, the Veteran's symptoms and the resultant level of functional impairment are adequately compensated by the rating already assigned.  See Mauerhan, 16 Vet. App. at 442; see also 38 C.F.R. § 4.21 (2013) (providing that application of the rating schedule requires "coordination of rating with impairment of function").  

Finally, the Veteran has not argued, and the record does not otherwise show, that his other service-connected disabilities impact his PTSD so as to produce symptoms or severity not reasonably described or contemplated by the applicable schedular criteria.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"); Yancy v. McDonald, 27 Vet. App. 484, 496 (2016) (finding that referral for extraschedular consideration for his service-connected disabilities on a collective basis is required "only if that issue was reasonably raised by the record").  Accordingly, referral of the Veteran's PTSD for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. At 111; Johnson, 762 F.3d at 1365.


IV.  TDIU

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record does not show that the Veteran has been rendered unemployable due solely to his PTSD.  See January 2017 Medical Treatment Record (stating "that due to [the Veteran's] various and many medical problems/disabilities [renders him unable] to obtain and/or maintain gainful employment").  Therefore any inferred TDIU claim is inapplicable in this case.


ORDER

A schedular rating in excess of 50 percent for PTSD January 17, 2017 is denied. 

A schedular rating in excess of 70 percent for PTSD from January 17, 2017 forward is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


